RSPO

Summary Report of SEIA and HCV Assessments PT Mentari Pratama
Ketapang District, West Kalimantan Province

Executive Summary

PT Mentari Pratama which is located in Tumbang Titi Sub-District, Ketapang District - West
Kalimantan Province, is one of palm oil plantations companies that adopted the sustainable
palm oil practices based on RSPO New Planting Procedures which was enforced 1° January
2010. As part of a sustainable palm oil management, PT Mentari Pratama has conducted the
Social Environment Impact Assessment (AMDAL), High Conservation Value (HCV)
identification and Social Impact Assessment (SIA). The HCV and SIA assessment were
conducted from 6" — 15" October 2010 by Aksenta; the key consultants conducting these
assessments have been accredited and approved by RSPO.

The Consent License (Izin Prinsip) for PT Mentari Pratama was approved on 1s" January
2010 by the Ketapang Regent decree (Surat Keputusan Bupati Ketapang) No. 525 / 33 /
DPU-TR; the total area based on Consent License is + 17,700 ha. The Permitted Area (Izin
Lokasi) was approved on 10" February 2010 by the Ketapang Regent decree (Surat
Keputusan Bupati Ketapang) No 74 Year 2010; the total area based on Permitted Area is +
17,700 ha. The Social Environment Impact Assessment (AMDAL) was approved by
AMDAL Commission of West Kalimantan Province No. 93/BLHD/2012 dated on 12"
January 2012, the Environmental Permit (Izin Kelayakan Lingkungan) was approved by
Governor of West Kalimantan Province (Surat Keputusan Gubenur Kalimantan Barat) No.
93/BLHD/2012 dated on 12" January 2012. The Plantation Permit (Izin Usaha Perkebunan,
TUP) was approved on 24" February 2012 by the Ketapang Regent decree (Surat Keputusan
Bupati) Nomor : 82/DISBUN-D/2012; the total area is + 3,954 ha. PT Mentari Pratama will
not cultivate these areas in accordance to the wishes of the communities and in accordance
with the areas allocated in the IUP. Hence, in the development plan, the Company

development of oil palm will be within the approved.

The results of the HCV assessment by independent consultants from Aksenta who has been
accredited and approved by RSPO have shown that there is no primary forest in the Permitted
Area (Izin Lokasi) of PT Mentari Pratama. The vegetation's cover dominated by the rubber
(Hevea brasiliensis), agroforestry and paddyfield. Based on The Report of Semi Detail Soil
Survey and Palm Oil Suitability Assessment of PT Mentari Pratama 2011 by the consultant
(JH — Agriculture Service), indicated that no peatland was found in the Permitted Area (Izin
Lokasi).

As for potential HCV areas, five types of HCV were identified by Aksenta; these are HCV 1,
HCV 3, HCV 4, HCV 5 and HCV 6 within the Permitted Area (Izin Lokasi) of PT Mentari

Latest reversion 5 May 2010 Page 1 of 34
RSPO

Pratama. The original HCV area identified was + 4,642.25 ha or + 26.23 % of the total
Permitted Area (Izin Lokasi) in the assessments by Aksenta. The important elements for
HCV 1 are the existence of population and tracks of endangered species such as Bornean
Agile Gibbon (Hylobates albibarbis), Sunda Pangolin (Manis javanica), Otter Civet
(Cynogale bennettii), Bornean Clouded Leopard (Neofilis diardi ssp. borneensis) an
Malayan Sun Bear (Helarctos malayanus). The important elements for HCV 3 are Hil
Dipterocarp Forest. The important elements for HCV 4 are related to the potential damage
from springs, river riparian, firebreaks, and water for agriculture and catchments area. The
important elements for HCV 5 are related to basic needs of local communities or the main

asset of society. The important elements for HCV 6 are related to the traditional and sacre
graveyard. The HCV areas outside the [UP approved areas will be included in the monitoring

and socialization plan with the local communities.

The results of the Social Impact Assessments (SIA) have shown that the company’s
development of oil palm plantation and palm oil mill production has significant and positive
impacts toward local livelihood and the society’s social sustainability. The findings have

defined how the company’s business management can influence the key issues in the

respective component of the social sustainability of the local community. There are described
in the three basic components for society’s social sustainability that influences the planning
of future company’s operation; they are: 1) Natural capital, 2) Social capital, and 3) Physical

capital.

Latest reversion 5 May 2010 Page 2 of 34
RSPO

Scope of SEIA and HCV Assessment

General Data of the Company
Company Name

Deed of Establishment

Adjustment Article of
Association

Capital Status

Taxpayer Notification Number

Company Address

Type of business

Status of concession land

Contact person
Geographical Location

Surrounding Entities

Latest reversion 5 May 2010

PT Mentari Pratama

Notary Edi Simin, SH,

No : 18 dated on 7" Desember 2007
Notary Lili Suryati, SH,

No : 2 dated on 1“ November 2010

Domestic Investment (Penanaman Modal Dalam
Negeri, PMDN)

02.759.065.2-112.000

Spring tower 01 — 15, JI. KL. Yos Sudarso, Tanjung
Mulia, Medan Deli Kota Medan 20241 Sumatera Utara
- Indonesia

Oil Palm Plantation & Processing

Consent License (Izin Prinsip) (No 525 / 33 / DPU-TR
dated 15" January 2010) (size + 17,700 Ha)

Permitted Area (Izin Lokasi) (No.74 Year 2010 dated
10" February 2010) (size + 17,700 Ha)

AMDAL (SEIA) (Nomor : 93/BLHD/2012 dated 12"
January 2012)

Environmental Permit (Izin Kelayakan Lingkungan)
(No. 93/BLHD/2012, dated 12" January 2012)

Plantation Permit (Izin Usaha Perkebunan) (No.
82/DISBUN-D/2012, dated 24" February 2012) (size +
3,954 Ha)

Go Swee Aun
See Picture 1, Picture 2, Picture 3 and Picture 4

North : Limited Production Forest (Hutan
Produksi Terbatas/HPT) and
PT Lestari Abadi Perkasa

South : Limited Production Forest (Hutan
Produksi Terbatas/HPT), PT Bekatik
Lestari and PT ARRTU Plantation

West : PT Lestari Abadi Perkasa and
PT Bangun Maya Indah
East : Limited Production Forest (Hutan

Produksi Terbatas/HPT).

Page 3 of 34
RSPO

The scope of Social and Environment Impact Assessment of PT Mentari Pratama covers the
local social entities within the Permitted Area (Izin Lokasi) area. Thus, the High
Conservation Value assessment covers the Permitted Area (Izin Lokasi). It is also expanded
into villages and other areas which considerably important to the proposed surrounding

plantation area.

Picture 1 Location of PT Mentari Pratama in Indonesia

Latest reversion 5 May 2010 Page 4 of 34
Picture 2 Location of PT Mentari Pratama in West Kalimantan Province

>

“= p. Kariinata P: Macan

- Pasir
; wattage Se

*P. Buan -" P. Meledang

KEPULAURAYRE RIM A,

KECAMATAN : TUMBANG TITL

KASUPATEN © KETAFANG
PROPINS! = KALIMANTAN BARAT

Tg. Sat

Scala 4: 4.190.000

N

Zh

ct 50,090 __ 100,000
—_————

meters,
Projection : LongitudelLatitude:
DATUM WGS 1984

Posisi
PT. MENTARI PRATAMA
DI KABUPATEN KETAPANG.

Picture 3 Location of PT Mentari Pratama in Ketapang District

Latest reversion 5 May 2010

Page 5 of 34
450000°E 460000°E 470000°E
\ PT. KETAPANG AGRI PRATAMA

9820000°N
9820000°N

9810000°N
9810000°N

9800000°N
9800000°N

|

__PT. ARRTU PLANTATIO!

‘PETAPT MENTARIPRATAMA

9790000°N
9790000°N

PT. Mentari Pratama

Izin Lokasi
PT. Mentari Pratama

480000°E 470000°E

Picture 4 Location of PT Mentari Pratama and its surrounding entities

Latest reversion 5 May 2010 Page 6 of 34
Permits

RSPO

The permits that have been obtained by the company are inclusive of Consent License (Izin

Prinsip), Permitted Area (Izin Lokasi), Social Environment Impact Assessment (AMDAL),

Environmental Permit (Izin Kelayakan Lingkungan) and the Plantation Permit (Izin Usaha

Perkebunan). The followings are the list of the licenses and recommendations:

Table 1. Types of permits and recommendations PT Mentari Pratama

Licenses and

No 6 Issued by Number and date Note
recommendations
1. | Deed of Establishment Notary Edi Simin, SH No. 18
Date: 7" Desember 2007

2. | Adjustment Article of Notary Lili Suryati, SH No.2
Association Date: 1“ Nopember 2010

3. | Taxpayer Notification Tax Serve Office 02.759.065.2-112.000 Registered
Number 19-02-2008

4. | Consent License (Izin Regent of Ketapang No 525 / 33 / DPU-TR + 17,700 ha
Prinsip) (Bupati Ketapang) Date: 15" January 2010

5. | Permited Area (Izin Regent of Ketapang No. 74 Tahun 2010 + 17,700 ha
Lokasi) (Bupati Ketapang) Date: 10" February 2010

6. | Location Suitability Governor of West Kalimantan No. 525 / 19 / Ekbang-A +5,929 ha
Recommendation with Province Date: 17" October 2011
Macro Plantation
Development Plan of West
Kalimantan Province

7. | Social Environment AMDAL Commission of West No. 93/BLHD/2012 Approved
Impact Assessment Kaliman Province Date: 12" January 2012
(AMDAL

8. | Environmental Permit Governor of West Kalimantan No. 93/BLHD/2012 Approved
(Izin Kelayakan Province Date : 12" January 2012
Lingkungan)

9. Plantation Permit (IUP) Regent of Ketapang No. 82/DISBUN-D/2012 + 3,954 ha

(Bupati Ketapang)

Date : 24" February 2012

Area and time-plan for new plantings

The proposed new planting area by PT Mentari Pratama is in the location in the Plantation

Permit (Izin Usaha Perkebunan) which have been agreed by the owners of the land through

the FPIC (free, prior and informed consent). Land development and planting of oil palm will

begin in 2012 following the procedures of the RSPO New Planting Procedures (NPP).

Latest reversion 5" May 2010

Page 7 of 34

RSPO

Assessment Process and Procedures

a. SEI Assessment

Assessors and their credentials:

The Social Impact Assessment of PT Mentari Pratama was carried out by Aksenta which is
located at JI. Gandaria VIII/10, Kebayoran Baru, Jakarta 12130; Telephone/fax: +62 21 739-
6518, E-mail: aksenta@aksenta.com. The key consultants conducting these assessments have

been accredited and approved by RSPO. The team members are:

1.

Dwi R. Muhtaman (dwirm@aksenta.com), finished his Master Degree in Auburn
University, USA. He is now working as the Strategic Social and Environmental Auditor
in Aksenta. He has ever been as the consultant in the Center for International Forestry
Research (CIFOR) in the project of Levelling the Playing Field: Fair Partnership for
Local Development to Improve the Forest Sustainability in Southeast Asia. He has ever
been worked too as the Technique Adviser for The Sustainable Supply Chain Linkages
Program in the International Finance Coorporation (IFC), Program for Eastern
Indonesia SME Assistance (2005-2006). He is experienced to embrace the issues of
forestry policies in the same manner as Chain of Custudy (Lacak balak) to forest
products and done the research in more than 20 wood industry. He has joined in more
than 20 assessment’s certification between 1996 — 2005 in 17 management of forest
concession as the social auditor. Since this last year, he has become the independent
auditor to baseline appraisal in some companies that joined into the Nusa Hijau, WWF’s
programme. At this time, he is active in doing the palm oil assessment (RSPO standards,
social and environmental audit) and High Conservation Values areas (HCVF). He is the
verifier too to the Café Practice verification program, Scof palm oil. In this activities, He
became the team leader to High Conservation Values and Social Impact Assessment.

Sigit Budhi Setyanto (sigit@aksenta.com), He graduated from the Faculty of
Agriculture of Universitas Negeri Jember and has been involved in research and has
experiences in areas involved with growers and communities development since 1990
(such as, PT Rajawali Corporation Group, PT Bentoel and Philip Morris Inc, Marlboro
cigarette product). Sigit become local partner on processing certification Lembaga
Ekolabel Indonesia for Communities Forest Supply Chains Unit project which is funded
from PT Kutai Timber Indonesia (Sumitomo Group), as well as an Agriculture
Marketing Specialist for an international NGO for Rural Agro-enterprise Development
(RAeD) program. Since 2004 he has been active as the auditor for CAFE Practice
Program in Indonesia and Papua New Guinea as well as. He is experienced in national
and international training on Sustainable Organic, ” SCS-Starbucks” CAFE Practice,
“Rainforest Alliance” — Sustainable Agriculture, Forest Management and Chain of

Latest reversion 5 May 2010 Page 8 of 34
RSPO

Custody, as well as ““DOEN- Roundtable Sustainable Palm Oil. His role in this Social
Impact Assessment was as one of the team members focusing on the field of socio-
economic and social development. In Aksenta, he has carried out assessments on “Socio
— Economic study on palm trees in West Pasaman and Sanggau”, “Social Impact
Assessment” and “High Conservation Value Assessment” for Indonesian Palm Oil
Companies. In March, 2010, He obtained the accreditation from RSPO as the Discipline
Specialist for Social Assessment on palm oil companies. His role in this Social Impact
Assessment was as one of the team members focusing on the field of socio-economic
and social development. In Aksenta, he has carried out assessments on “Socio —
Economic study on palm trees in West Pasaman and Sanggau”, “Social Impact
Assessment” and “High Conservation Value Assessment” for Indonesian Palm Oil

Companies.

3. Andri Novi (andri.novi@aksenta.com), Graduated from the Arts, with knowledge of
culture, arts and linguistics. Specialist on Participatory Action Research and Community
Development and as consultant for Capacity Building & Regional Development Training
Expert for Capaciting Community National Programme / Program Nasional
Pemberdayaan Masyarakat (PNPM). He has done Social Impact Assessment in some
corporations palm oil in Indonesia and on year 2010, obtained the accreditation from
RSPO as the Discipline Specialist for High Conservation Value on social and cultural.
Andri Novi participate on process of writing book “Panduan Menakar Otonomi
Komunitas” which is publish Yappika and writing article with the title is “Tata
Kehutanan Majemuk; Redistribusi Kekayaan Alam Nusantara” for Community Forestry
Journal. Else, translating book Seni Membangun Kapasitas Pelatihan dalam

engembangan Komuniti Forestry which is publish RECOFTC. His role in this Social

Impact Assessment was as focusing on the field of cultural and social relation, as well as

coordination all of activity on the field.

4. Erizal (erizal.bogor@hotmail.com), is graduated from Forest Resources Conservation
Department, Faculty of Forestry, Bogor Agricultural University. He has the good
experienced of work in agriculture, forestry, and the research of biodiversity and social
capacity. His activity’s concern is “Bina Desa” with the main activity as the emergence of
Kader Pelopor in the Village in “Pelatihan Tokoh Pelopor Desa”. This time, he is
articipating in the social development and he has ever been the trainer related to the
usiness, the development of bamboo handicraft, such as, working together with Non-
Timber Forest Product Indonesia Programme, Forest Department of West Java, DPRD of
Bogor Regency, and Cirebon City, DRPD of South Sumatera, UKM Ternate and Bogor
Agricultural University. Since 2010, He joined in the Social Impact Assessment Team of

T Gagas Dinamiga Aksenta.

Latest reversion 5 May 2010 Page 9 of 34
RSPO

Assessment Methods (data sources, collection, dates, program, and visited places)

Social Impact Assessment on the ground was carried out as bellows:

1.

Participative; issues identification and information searching were done in participative
way. This participative approach enabled of the participants as the subjects in mapping
the social issues they are facing, expressing their opinions and ideas, as well as being
involved in designing the administration and changing of the issues. (See Appendix 1
for the list of stakeholders in participative process),

Multiparty; issues identification and information searching were done in multiparty
way by involving related parties directly or indirectly in giving or receiving the impacts,
Rapid and Ex-ante; issues identification and information searching were done in
rapidly and based on the forecast of the changes tendencies that occur rather than the
factual and accurate data — as the solution to the Social Impact Assessment approach and
time limitation,
Appreciative; issues identification and information searching were guided positively,
not only to find out the gap on the location but also to collect the data about
expectations, potentials, and ideas in order to find out solutions and social issues that
happened,

Social Learning Cycles; the social impact assessment is not a linear process which is

instantly created but a cycled process which functions as the social learning processes to
respond the changes in the environment,

The methods and techniques applied in the Social Impact Assessment were:

1.

Literature Study; this method was used for the purpose of gathering the understanding
on the socio-context and environmental aspect of the location which was evaluated. It
was carried out in the early phase-before going to the field and at the result analysis
phase (This was described in the SIA report of PT Mentari Pratama, January 2011 by
Aksenta),

Dialogue; this method was used to identify the nature of the relevant parties, identify the
potential issues to impact, gathering information about expectations, ideas, and opinions
to bring the solutions for the actual issues. The process was carried out through the
meetings both in formal and in non-formal sequence with definite topics (Focus Group

Discussion),

Field Observation; this method was used to understand directly the actual facts which
will be indicator of the issues and social impact happened,

In-depth Interview; it was used to get a deeper understanding about the issues. It was
done in-depth by interviewing the key socialite who will act as respondents. The criteria

Latest reversion 5 May 2010 Page 10 of 34
RSPO

of choosing the respondents were based on the knowledge possessed or their direct

experience over the impact or impacts,

5. Tri Angulations; the above methods were carried out in integrated way to reciprocally
verify the actual issues, opinions, and ideas,

6. Social Learning Cycle; the social impact assessment is not a linear process which is
instantly created but a cycled process which functions as the social learning processes to
respond the changes in the environment.

The findings obtained from the methods above were analyzed. The baseline of the analysis
was based on RSPO criteria which relevant to sustainable social aspects. The
recommendations also covered other issues which were not entailed in the RSPO criteria, in
the form of ideas or aspirations as the result of the field analysis.

Latest reversion 5" May 2010 Page 11 of 34
RSPO

b. HCV Assessment
Assessors and their credentials

The HCV assessment conducted from 6" — 15" October 2010 in the Permitted Area (Izin
Lokasi) of PT Mentari Pratama was carried by Aksenta, located at Jl. Gandaria VIII/10,
Kebayoran Baru, Jakarta 12130; Telephone/fax: +62 21 739-6518, E-mail:
aksenta@aksenta.com. Key consultants from Aksenta have been accredited and approved by
RSPO. The team members are:

1. Dwi R. Muhtaman (dwirm@aksenta.com), finished his Master Degree in Auburn
University, USA. He is now working as the Strategic Social and Environmental Auditor
in Aksenta. He has ever been as the consultantin the Center for International Forestry
Research (CIFOR) in the project of Levelling the Playing Field: Fair Partnership for
Local Development to Improve the Forest Sustainability in Southeast Asia. He has ever
been worked too as the Technique Adviser for The Sustainable Supply Chain Linkages
Program in the International Finance Coorporation (IFC), Program for Eastern Indonesia
SME Assistance (2005-2006). He is experienced to embrace the issues of forestry policies
in the same manner as Chain of Custudy (Lacak balak) to forest products and done the
research in more than 20 wood industry. He has joined in more than 20 assessment’s
certification between 1996 — 2005 in 17 management of forest concession as the social
auditor. Since this last year, he has become the independent auditor to baseline x appraisal
in some companies that joined into the Nusa Hijau, WWF's programme. At this time, he
is active in doing the palm oil assessment (RSPO standards, social and environmental
audit) and High Conservation Values areas (HCVF). He is the verifier too to the Café

Practice verification program, Scof palm oil. In this activities, Dwi become the team

leader to High Conservation Values and Social Impact Assessment.

2. Wibowo A Djatmiko (bowie@aksenta.com), He has the capacity and experience in
conservation research, wild life management, habitat and population study, wild life

ecology (especially on birds and herpetofauna), and forest ecology (including forests
resident) researches. He graduated from Bogor Agriculture University in Forestry
majoring in the field of biodiversity conservation. He is also involved and attended
courses such as Second Asian School for Conservation Biology (SEAMEO BIOTROP —
Bogor) and International Training Course on Practical approach to Management of
Biodiversity Conservation (Malayan Nature Society, in Kuala Lumpur). He completed his
Master Degree in Biology Conservation at Indonesia University. He is well-experienced
as an independent consultant: with wild life ecology specialty, AMDAL-forestry analysis

(the analysis of environment impact), mining and transmigration, and assessment of eco-

global certification for both commercial and traditional forests. He has conducted many
HCV assessments for palm oil plantations since 2006, he achieved the RSPO

Latest reversion 5 May 2010 Page 12 of 34
RSPO

accreditation as RSPO approved HCV assessor for biodiversity discipline specialist. In
this HCV assessment for PT Mentari Pratama, his role is to focus and identify the
existence of HCV 1, 2, and 3.

3. Robert H. Sinaga (rohansinaga @aksenta.com), Experience in GIS dan Remote Sensing
technic for Conservation Biology and land use issues. Has conducts his research in the
quantity of radiation in the forest and energy using by forest with GIS and Remote
Sensing technique. He has experience in analysis of land resources and water
management. Robert has considerable study of HCV in five palm oil plantations

companies in Borneo. In this assesment, he identified for HCV 4 and mapping of HCV

areas.

4. Yunus Bahar (yunus_bahar@aksenta.com), after finished Bachelor proramme in Bogor
Agriculture University (IPB) of Meteorology, he believed as teacher of Diploma
specialist programme Bogor Agriculture University on Klimatology lecture. Else, he be
responsibility of practical work on IPB scholar programme for Meteorology Analysist
lecture. The present active become S-2 of Study of Information Technology for Natural
Resource Management in Bogor Agriculture University (IPB) which is the only
international programme in IPB. In this HCV assessment for PT Mentari Pratama, his role
is to focus GIS and mapping, and for analysist of special analysist and HCV mapping.

Assessment Methods (Data sources, data collection, dates, program, and visited places)
HCV Identifying Methods

The assessment covers the Permitted Area (Izin Lokasi) which has been approved as the
company’s project area. Assessments also expanded into villages and other areas which could
be considerably of relevant importance to the proposed plantation area. The field survey was
conducted on 6" — 15" October 2010. The survey area observations as per Picture 5

Latest reversion 5 May 2010 Page 13 of 34
APS las

PONG AE ULANG |

nA RERANSAM

Picture 5 Distribution of the observation spots (Source: HCV Report of PT Mentari Pratama, February 2011 by
Aksenta, page 2-15)

In the process, each observation team was accompanied by the field staff from the company
and local representatives who familiar with the site. Besides field activities, the team also
collected information from the local people through individualistic interviews, Focus Group
Discussion (FGD), as well as public consultations (the list of stakeholders in the participative
process is included in Appendix 1). At the same time, confirmation and cross checking of the
findings were carried out with the local people using the technique of purposive sampling —
which included the socialites, the enclaves’ owners (if existed), and the related interest
parties.

The understanding and scope of HCV for the oil palm plantation sector refers to the HCVF
definitions which apply to the forestry sector. The Identification of High Conservation Value
in Indonesia was developed by the Konsorsium Revisi HCV Toolkit Indonesia (2008) - the
toolkit for the revision HCV consortium. Other references are such as IUCN, CITES, and
other guidelines as well as the relevant laws of Indonesia were also subjects of consideration
(See Appendix 2).

Latest reversion 5" May 2010 Page 14 of 34
RSPO

Identifying Methods for HCV 1,2, and 3

The target of HCV 1, 2, and 3 identifying was to find out the areas which have important
values in the biological context. Such areas were marked by the location status, the origin of
the communities, or the existence of the ecosystem of flora and fauna with high values. The
significant values of flora and fauna refer to the status defined by the law, endemics
(endemic, limited spread), and scarcity (scarce, facing extinction or almost extinct) was in
accordance to the national and international law (IUCN and CITES) which protect such flora
and fauna. Moreover, the significance of the value of the wildlife as well as the habitat was
also based on the ecology roles from the species and from the cultural and traditional point of

view.

The method of inventories was done using reconnaissance survey to analyze the existence of
the important flora and fauna. The existence of every fauna was recorded through:

¢ Direct observation, either through the identification of visual appearance or sound (for
both diurnal and nocturnal animals).

¢ The existence of the marks or residual from the animals’ activities in their former
habitat (such as tracks, scars on trees, nest, scales, snake skin, bird feathers, or mammal
hair, etc.).

¢ The finding of the residual of animals’ body parts (skull, horn, skin, hair, tusk, scales,
and other recognized part of the animals’ body) which were possibly hunted or caught

by the local people in the observed locations. Interviews were carried out to
complement the information about the time and location of the hunting activities.

¢ The secondary information was the existence of the animals which were documented
based on external information, such as local people information or the local authorities.
The consistency of such information was always monitored through cross checking
(check and recheck) with other relevant parties as well as checking the validity of the
lescription on every species of animals from the interviewed people. All information
was then matched with the natural distribution and the history of the existence of such
species in the locations (as mentioned in the literature references). The data was then
compared to the type and condition of the habitat at the time when the survey was

lone. Any mismatching between the description and their natural distribution zone and
habitat, will put the existence of such species in doubt.

Latest reversion 5 May 2010 Page 15 of 34
RSPO

HCV 4 Identification Methodology

In order to identify the existence of HCV 4 in an oil palm plantation, two approaches were
applied. The first approach was analysis to find out the interactions and correlations between
the water system and the plantation land in a wide context. The approach also covered the
area outside the plantation area. The second approach was another analysis to find out the
significant values of such locations and their impacts to the plantation location. Thus, in this
analysis, the perspective used was the inside area in the plantation. Based on both
approaches, the phases of identifying HCV 4 were analysis of the secondary data, field
survey, and the integrated data analysis of secondary data and the field survey. The
identification of the HCV 4 areas was done by analyzing the area from the metrology point of
view, the soil analysis, topography, watershed, and the field survey and interviews. The field
observation was carried out on the chosen locations; i.e. springs, river, river condition, land
clearing, plantation in production, and other locations representing the condition of the water
management in the plantation.

HCV 5 and HCV 6 Identification Methodology

The focus of the HCV 5 assessment was the area inside the plantation which has significant
values to fulfill the basic needs of the local community. The focus of the HCV 6 assessment
was the area inside the plantation which has the significant values for identification and
sustainability of the tradition or culture living of local community. The methods adopted in
the assessment of HCV 5 or 6 are:

* Mapping participation of locations containing elements of HCV 5 and 6,

¢ Interview the local community, either with individual or Focus Group Discussion
(FGD),

¢ Ground assesment and analysis.

Latest reversion 5 May 2010 Page 16 of 34
RSPO

The HCV Assessment Phases

This HCV assessment is generally carried out through a series of phases such as: Desk Study,
Field Survey, Data Analysis, Spatial Analysis of HCV area, and indicative HCV mapping as
shown in Picture 6.

Toolkit HCV

Plantation Initial
Data/Information

References

Spatial Data

Picture 6 The HCV Assessment Phases (Source: HCV report for PT Mentari, February 2011 by Aksenta, p. 2-
10)

Latest reversion 5% May 2010 Page 17 of 34
RSPO

Summary of Assessment Findings
a. SEI Assessment

The SIA was conducted with a social sustainability approach, an approach that includes

continuation of social production and reproduction processes. There are two premises or

<

derlying question within this approach, and they are: 1) what is the impact of the palm oil
plantation and crude palm oil factory had regarding its surrounding social continuation and 2)

the existing natural resource will only last within the act of continuous preservation.

The existence of the company and its developing strategy of oil palm plantation and palm
crude oil factory have been considered to pose an impact toward social sustainability of local
society and its local plantation. Therefore, there are five key elements of social sustainability.

They are Human Capital, Natural Capital, Financial Capital, Social Capital, and Physical
Capital. Each capital itself includes various elements. And the extension and focuses of these
elements has played an important role for the stakeholders. Identified issues and problem
from this party later has lead into a fieldwork and exploration. An important issue is
considered (or fall into criteria of) an important issue when it 1) has influenced many people
in its magnitude, 2) within a great range of area as its context, and 3) in numerous occasions.
With those criteria, the social influence and impact will be categorized into 1) insignificant,
2) quite significant 3) significant; while its significance will be grouped into 1) positive or 2)
negative values. Each key issue that plays a significant impact toward social sustainability
had been assessed its relevances with the existing RSPO criteria. RSPO — in this matter — had
been a benchmarking tool of assessing the on going and future program has been done
accordingly to the sustainability corridor. The benchmarking procedures had been done to
value the existing management, and on which issue the management should need an
affirming or revitalizing act toward a better management.

On its social context, the SIA includes local social entity; the existing society who inhabited
the area of land-use permit given to the oil palm plantation and crude palm oil production and
its surrounding. The Social Impact Assessment was conducted as follows:

Latest reversion 5 May 2010 Page 18 of 34
RSPO

Table 2 Scope and result of the field Social Impact Assessment.

No. ASPECT

DETAILS

1. | Numbers of Aksenta’s team

4 person

2. | Numbers of day in which the field
assessment was conducted

5-17 days (10 days in field, 3 days on the way)

3. | Numbers of assesstment of villages

13 villages

4. | Numbers of interviewed stakeholders

25 parties

5. | Numbers of field counterpart PT Mentari
Pratama

7 persons survey staf and public relation

6. | Numbers of formal meetings (FGD)

10 meetings

7. | Numbers participants for formal FGD
meetings

Opening Meeting (10), District (19), Beringin
Rayo village (7), Tanjung Beulang village (4),
Tanjung Maloi village (7), Sukadamai village
(13), Jelayan village (46) and Batu Tajam village
(49), Public Consultation of District (55) and
Closing Meeting (12)

8. | Numbers of visited sites

13 villages, Tumbang Titi Sub-District in
Ketapang District

9. | Numbers of observed sites

164 sites

10. | Numbers of field respondents

144 peoples

11. | Numbers of Review documents

6 documents

12. | Number of selection picture

192 pictures

The assessment has indicated that 30 key stakeholders have experienced direct and/or indirect
impact from the existing operation of the plantation and palm oil factory; while the
assessment resulted at least 38 key issues that are considered to be the result of the existing
and future operation of oil palm plantation and crude palm oil production on society’s social
sustainability.

Generally, the impact or influence of company’s existence and operation of oil palm
plantation and palm oil mill production has been significant and positive toward local
society’s social sustainability. There are three basic components for society’s social
sustainability that influences the planning of future company’s operation; they are: 1) Natural
capital, 2) Social capital, and 3) Physical capital. The impact of the company operation

toward the surrounding society’s social sustainability is shown on the following table.

Latest reversion 5 May 2010 Page 19 of 34
RSPO

Table 3 The impact of the existing oil palm plantation and crude palm oil production

toward the society’s social sustainability: the values of the management and its
relevance according to RSPO’s criteria.

No | Key Issues*)

1 Serengkah Kanan village, Jelayan village, Batu Tajam village and Citizens of Aur Gading
explain to refusal about survey activity and attendance PT Mentari Pratama for a reason land in
village have been loaded with Civil Rubber Plantation.

2 | Number of area in village just large but all almost of land have been rubber plantation, so as a
opinion from public that have no need the company.

3 | Cares of civil land become decrease especially rubber plantation as basic needs cause land
constraints.

4 | Cares of forest produce (timber and non-timber) become to coverage basic needs of local
communities.

5 _| Cares of quality and exsintence clean water become decrease.

6 | Decrease of quality drink water cause activity from Industry Plant Forest (Hutan Tanaman
Industri) and minning. So that implementable clean water programme to reach for village end.

7. | There is Village Forest Programme supported by Flora Fauna International, and in the preset
until on process to offer approved by Forestry Department.

8. | Using farm technology for insentifily rice field using herbicide, so on long term the environment
maybe can be contaminate.

9. | There is Minning activity in upper course of river, RW Natai Keranjang.

10. | Plenty more empty-land, but the location is the outside from permitted area PT Mentari Pratama.

11. | Uncommond ground about the boundary of village zone, especially range from to new village.
The communities not yet to understand about work plan PT Mentari Pratama.

2 | Loss of beliefe community about oil palm plantation cause possession oil palm plantation Benua
Indah Group gone bankrupt and the price of TBS depreciated until Rp. 300.00 / kg.

3 | Potentially any conflict cause discrepancy between job qualifications with a low education level
of local communities.

4 __| Cares of the company will be recruitment workers from the outside of region.

5 | Ina general way nothing farmer group and farmers still have work by self, although activity
when land clearing usually doing by communally with engaging family.

6 _| Traditional activity like fishing and hunting still happen.

1 Any conflict horizontal range from to a accepting group and refusing group about attendance
plan Mentari Pratama.

2 | Jealousy and curiosity about community representative have invited to West Sumatera and
Singkawang District.

3 | Any jealousy that permitted area map which is older Head of Regency, it for make community
of Tumbang Titi suffer and used for Regency campaign cost.

4 | Change of conduction in District and village can make indefinite of law and potentially make
social collision.

5 _| Disquietude about broken the tradition order.

6__| The tradition in isolate of sub-village effective for problem solving.

7 | Processing of government transition in village going on not pure, especially in Tumbang Titi
village, Batu Tajam village and Jelayan village, until legitimation Head of Village in front of the
communities become weak and inhold of enough data for starting government in their village.

8 | Any preference for not open rice field especially with the reason of bad weather and little
workers.

Latest reversion 5 May 2010 Page 20 of 34

RSPO

1 Any open new job and local worker recruitment, so the region economic increased.

2 | Community answering about why not invested for rubber development to our communities
which is the rubber plantation is their job.

3 | Cares of local communities income decreased and elements on local economic chain (e.g rubber
loading).

4 | The farmer will be ready planting an oil palm if any assurance for purchasing from company,
which is on planting finance contract and purchasing contract.

5 | Existence of CU have alternated management system of local population finance and helping
power community.

6 | The rubber is sector of trade by community which is can be survive and be living main source
from generation to generation and considered to be answer the demand, although this effort very
influence by weather (rainy), workers, and price.

1__| Existence of company can make access of road be increased with develop a road.

2 | Bad road infrastructure cause roads have broken. Beringin Rayo village, Tanjung Beulang
village and Natai Keranjang village still have not achievable by road enough. Improvement of
road infrastructure is a main of hope almost whole citizen in Tumbang Titi.

3 | The present, a company using province road for transportation oil palm and rubber, the result
that road become damaged and annoying general community interest.

Basic education and health care spread until outlying place of village and sub-village.

Telecommunications and clean water network reach until a considerable part of community.

A healthy life like way awakening and sanitation in some villages still less.

Naf) a

Available health-care centre in almost all village but medical worker still less. In Tumbang Titi
sub-district any 12 helping health-care centre and 12 village health-care centre, and then 35
medical workers.

*) Key issues are taken from the FGD process. The important points of FGD result are summarized in Appendix 3.

The social management aspects have both inward and outward significants for the company.
According to the assessment, generally local community divide two main opinion are
accepting and rejecting of existence PT Mentari Pratama. Community which is accepting PT
Mentari Pratama consider that the existence of company is opportunity for increasing their
prosperity through opening vocation with benefited of any land and improvement road
infrastructure. Community which is rejecting the existence of company worry about for their
life living source will be pressed and life will be more difficult. Else they worrying about
environment damage, road broken, possioning surface and river, disturbing traditional order,
income decreased and land of agriculture and then losed local product on competitive in new
vocation with workers from outside area.

Latest reversion 5 May 2010 Page 21 of 34
RSPO

General Recommendations of social impact management:

The social impact management is a dynamic that changes accordingly to the changes in
environment. Therefore it is needed to be constantly reevaluation. This Social Impact

Assessment generally recommends five matters as follows:

1) Identification again for stakeholders, Creating effective and transparent system and
strategy of communication for each of the stakeholders.

2) Creating a special mass communication team whose functions are giving explanation,
response and decision toward on going future development on the field in order to
have a beneficial relationship with the local community and able to draw their interest
with the works of the company and buy in the initial proposal of oil palm plantation.
Systematic management of social issues point by creating social management system,
which includes identification of social issues, social impact assessment, social

management plan, mitigation and evaluation of the system and its implementations.

3) Arranging comprehensive of information about company profile, developing
cooperation concept and in unequal to and transparent to its communication and work
plan of company and every implementations to stakeholders.

4) Based from survey, focus of attention and effort on social locations, and possible
technique. In this area must be looked taking place life living sources of community.
Developing innovative cooperation concept possible become co-existence between
life source in present with oil palm plantation.

5) Creating social management plan and implementations with local stakeholders
participate and participatively based on this KDS result.

Latest reversion 5 May 2010 Page 22 of 34
RSPO

The HCV identification study in the Permitted Areas (Izin Lokasi) of PT Mentari Pratama has

b. HCV assessments

created High Conservation Value areas and has been mapped in accordance with the type and
elements of HCV. A verification process of HCV indicative map was carried out to the
definitive HCV. Through this process, definitive HCV areas were identified with total area
(overlay) of + 4,642.25 ha, which comprised of + 26.23 % of total PT Mentari Pratama
Permitted Area (from plantation permit + 3,954 ha, HCV areas were identified + 491 ha or +
12.41%). Five types of HCVs were identified by Aksenta, ie. HCV 1, HCV 3, HCV 4, HCV
5 and HCV 6. Within the Permitted Areas (Izin Lokasi), the important elements for HCV 1
are the existence of population and tracks of endangered species such as Bornean Agile
Gibbon (Hylobates albibarbis), Sunda Pangolin (Manis javanica), Otter Civet (Cynogale
bennettii), Bornean Clouded Leopard (Neofilis diardi ssp. borneensis) and Malayan Sun
Bear (Helarctos malayanus). The important elements for HCV 3 are Hill Dipterocarp Forest.
The important elements for HCV 4 are related to the potential damage from springs, river

riparian, firebreaks, water for agriculture and catchments area. The important elements for
HCV 5 are related to basic needs of local communities or the main asset of society. The
important elements for HCV 6 are related to the traditional and sacred graveyard. The HCV
areas outside the [UP approved areas will be included in the monitoring and socialization

Jan with the local communities. The details of these HCVs are presented in Table 4.
Mapping details of HCV distribution can be seen in Picture 7.
Table 4 Presence of HCV areas in the Permitted Area of PT Mentari Pratama.
Tipe HCV | Presence* Note
11 - The assessment area is not adjacent or near to any Conservation Area or
Protection Forest or any proposed Conservation Area or Protection Forest.
1.2 + Several Near — Extinct wildlife species occur in the area.
13 + Several natural areas which function as habitat of population will survive (viable
population) from Endangered species, definite distributing and protected.
14 + Areas with habitat temporal use for wildlife species include important track line
of wildlife.
a4 - The area does not consist of forest or natural ecosystems within a wider
landscape.
22 - A wide landscape with two or more natural ecosystems (eco-tone) was not
found.
03 - A wide natural habitat which supports populations of wildlife species in their
natural densities was not found.
3 + A rare or threatened natural ecosystem was found (hill dipterocarp forest).
41 + Areas functioning as important water sources for daily use, springs, wells, or
water seepage areas were found.

Latest reversion 5 May 2010 Page 23 of 34
RSPO

Important areas for water catchment, flood control, and erosion and
42 + sedimentation prevention, in the form of river edges and hills with slopes of >
30%, were found.

43 + Area or a place that serves as a closure to the land and forest fires, were found.
44 + The use of water for agriculture or fish cultivation was found.

HCV 5 + Areas important for the livelihood of local communities were found .

HCV 6 + Important areas for local identity and tradition were present.

Picture 7. Map of HCV areas in PT Mentari Pratama.

Latest reversion 5" May 2010 Page 24 of 34

RSPO

Several issues which might threaten the HCV areas were identified:

Some threatness about the existences of HCV in PT Mentari Pratama actually and potentially,

such as:

1)
2)
3)
4)
5)
6)

No wise of utilization wildlife.

River poisoning and fish catching with electricity.

Opening new farm with burning of farm from site community.
Gold mining on river.

Unwanted of Land conversion.

Threaten of sacred places and funeral when land clearing.

General Recommendations for HCV Management:

Several general recommendation are made, which can immediately be followed up to protect

and manage the HCV areas:

))

2)

3)

4)

5)

Reinvestigate and verification site, existence and HCV area were identified in this
report; decide and finalize them as permanent HCV areas. Furthermore, take a
existence and management plan of HCV as part integration of layout and management
plantation as a whole.
Socialization the finalization of the HCV areas and their purpose to all staff,
employees and plantation residents.
Develop an HCV Management plan, with allow for :
a. Connectivity between HCV areas with local landscape as a whole.
b. Involve local community, because importance and benefit of HCV existence
as importance and benefit for everyone.
Develop organization of HCV management :
a. Form management unit for ensure objectives of HCV management be attained.
b. Training and recruit staf, which is have a need qualification for HCV
management.
c. Prepare for policy and standard procedure for attain objective of HCV
management.
Strengthening on capacity of identification, management, monitoring and evaluation
for HCV.

Latest reversion 5 May 2010 Page 25 of 34
RSPO

Internal responsibility

Formal signing off by assessors and company

This document is the summary of assessment result on High Conservation Value (HCV) and
Social Impact Assessment (SIA) in PT Mentari Pratama — Ketapang Distric West Kalimantan
Province and has been approved by the Management of PT Mentari Pratama.

Aksenta, Management PT Mentari Pratama,
% fe WEE’
f “b&ksethta vee
Z ‘
Dwi R Muhtaman Go Swee Aun
Team Leader HCV & SIA General Manager PT Mentari Pratama
Date: 5 March 2012 Date: 5" March 2012

Statement of acceptance of responsibility for assessment

Assessment result document on High Conservation Value (HCV) and Social Impact
Assessment (SIA) of PT Mentari Pratama by Aksenta, will be applied as one of the guidelines
in managing palm oil plantation in PT Mentari Pratama.

Go Swee Aun
General Manager PT Mentari Pratama
Date: 5" March 2012

Latest reversion 5 May 2010 Page 26 of 34
RSPO

Appendix | List of respondents and/or informal Focus Group Discussion (FGD) participants

on site during the implementation process of social impact and HCV

assessment in the area of study

No Name Occupation Origin/Address
1. | Leo Farmer Aur Gading

2. Lukas Mawar Head of village Aur Gading

3. | Warmino Farmer Aur Gading

4. | Yuan Farmer Aur Gading

5. Ason Head of sub-village Batu Beransah
6. Benediktus Icat Head of sub-village Batu Beransah
7. Rini Dayati Housewife Batu Beransah
8. Septemius Farmer Batu Beransah
9. Y.Emy Housewife Batu Beransah
10. | Yanto Rubber loding Batu Beransah
11. | Yohanis J. Farmer Batu Beransah
12. | Anthonius Cucai Head of sub-village Batu Beransah
13. Apung Rubber loding Batu Beransah
14. | Herodes Raja Tradition figure Batu Beransah
15. | Julius Timotius Head of village Batu Beransah
16. | Kusnani Farmer Batu Beransah
17. | Martinus Rubber loding Batu Beransah
18. | Rahidi Head of sub-village Batu Beransah
19. | Stefanus Komen Head of general affair Batu Beransah
20. | Suwardi Tradition figure Batu Beransah
21. | Tommy Farmer Batu Beransah
22. | Rudi Farmer Beringin Rayo
23. | Amansius Head of village Beringin Rayo
24. | Ermina Soothsayer baby Beringin Rayo
25. | Marsianus Kengkuluk | Tradition figure Beringin Rayo
26. | Matius Idak Farmer Beringin Rayo
27. | Mido Rubber loding Beringin Rayo
28. | Tm. Mido Rubber loding Beringin Rayo
29. | y. Koongai Farmer Beringin Rayo
30. | Yohanes Yulim Farmer Beringin Rayo
31. | Nelson Head of village Jelayan

32. | Muhimin Farmer Jelayan, Titi Buluh
33. | Fransiskus Raji’in Farmer Jelayan, Titi Buluh
34. | Noto Driver Ketapang

35. | Ujang Driver Ketapang

36. Ujang Speed boat Driver Ketapang

Latest reversion 5 May 2010 Page 27 of 34
RSPO

No Name Occupation Origin/Address
37. | Imroni Mentari Pratama employee MP
38. | Robin Mentari Pratama employee MP
39. | Jisamsu sukri Mentari Pratama employee MP

40. | Adrianus Ukut

Rubber loding

Natai Keranjang

41. | Noto Rubber loding Natai Keranjang
42. | Paulus jubi Head of sub-village Natai Panjang
43. | Dora Head of RW Natai Panjang
44. | Eko Teacher Natai Panjang
45. | Lis Suripada Teacher Natai Panjang
46. | Manto Rubber loding Natai Panjang

47. | Thomas Salim

BPD

Natai Panjang

48. | T. Salim

Farmer

Natai Panjang

49. | T. Suripada

Head of village

Natai Panjang

50. | Erdian

Farmer

Natai Panjang, Dohas Baru

51. | Margarita Masa

Farmer

Natai Panjang, Dohas Baru

52. | Antonius Akun

Head of village

Serangkah Kanan

53. | Emiliana

Head of village

Serengkah

54. | Iwan

Farmer

Serengkah

55. | Lukas Sasi

Tradition figure

Serengkah kanan

56. | Ibu Margaretha Teacher Serengkah
57. | A. Silin Former head of village Serengkah
58. | Ibu Leni Teacher Serengkah
59. | Ameng Rubber loding Suka Damai
60. | Baji Tradition figure Suka Damai
61. | Odo Harianto Farmer Suka Damai
62. | Warkasan BPD Suka Damai

63. | Cipo Rubber Farmer Suka Damai

64. | GayaM. Head of village Sukadamai

65. | Bagik Tradition figure Sukadamai

66. Cipong Head of village affair Sukadamai

67. | Dino Teacher Sukadamai

68. | Ibu Martian BPD Member Sukadamai

69. | Randau Public figure Sukadamai

70. | Syahsuni Farmer Sukadamai

71. | Yohanes Tata Head of sub-village Sukadamai

72. | Budiyanto Farmer Sukadamai

73. | Aladin Farmer Sukadamai

74. | Aryono Farmer Tanjung Beulang
75. | Harta Sawal BPD Tanjung Beulang

Latest reversion 5 May 2010

Page 28 of 34
RSPO

No Name Occupation Origin/Address
76. | Heranikus Doyan LPM Tanjung Beulang
77. | K.B. Kardi Tradition figure Tanjung Beulang

78. | Sartiwi

Teacher

Tanjung Beulang

79. | Y. Jatunur Poyong

Head of village

Tanjung Beulang

80. | Siran Farmer Tanjung Beulang
81. | A. Sihun Tradition figure Tanjung Maloi
82. | F. Nurdin Head of sub-village Tanjung Maloi
83. Tpodius Head of Government affair Tanjung Maloi
84. | Lukas Kiama Public figure Tanjung Maloi
85. | Markus Riwan Head of village Tanjung Maloi

86. | Y.Ramli Teacher Tanjung Maloi

87. | Yohanes Auri Head of sub-village Tanjung Maloi

88. | Riwan Head of village Tanjung Maloi

89. Ipo Head of Development affair Tanjung Maloi

90. | Tarmiji Head of village Titi Baru

91. | Tou Anas Palm oil worker Titi Baru

92. | Apeng Rubber merchant Titi Baru

93. Lepzeng Rubber merchant Titi Baru

94. | Yusri Teacher Titi Baru

95. | Darsono Farmer Jelayan, Titi Buluh
96. | Aldi Farmer Jelayan, Titi Buluh
97. | E. Silim Head of sub-village Jelayan, Titi Buluh

98. | Akiong

Mentari Pratama employee

Tumbang Titi

99. | Abdullah Merchant Tumbang Titi
100. | Adi National Army Tumbang Titi
101. | Akim Cooperation Tumbang Titi
102. | Boromeus Cooperation Tumbang Titi

103. | Dalmasius Ipo

Head of village

Tumbang Titi

104. | Ardi Oyong

Head of Tramtib Section

Tumbang Titi

105. | H. Kadri

Independent Palm Oil Farmer

Tumbang Titi

106. | Rosniwati Housewife Tumbang Titi
107. | Tomas Hadek Blacksmith Tumbang Titi
108. | Fendi Merchant Tumbang Titi
109. | Frater Karel Religionist Tumbang Titi
110. | Aseng Rubber loding Tumbang Titi

111. J Nasran

Independent Palm Oil Farmer

Tumbang Titi

112. | Hariadi

Farmer

Tumbang Titi

113. | Mulyadi S.

Head of sub-village

Tumbang Titi

114. | Robertus

Medical staff

Tumbang Titi

Latest reversion 5 May 2010

Page 29 of 34
RSPO

No Name Occupation Origin/Address
115. | Zaini Merchant Tumbang Titi
116. | Mahyudin Farmer Tumbang Titi
117. | Khairil Anwar Minning worker Tumbang Titi
118. | Alfian Farmer Tumbang Titi
119. | Aming Loding merchant Sukadamai
120. | Syahroni Farmer Sukadamai
121. | Donok Farmer Sukadamai
122. | Jaa Public figure Sukadamai
123. | L. Karini BPD secretary Sukadamai
124. | P. Jubin Head of sub-village Sukadamai
125. | Parson Head of affair Sukadamai
126. | Paul Rubber loding Sukadamai
127. | Y. Lukano Head of BPD Sukadamai

Latest reversion 5 May 2010 Page 30 of 34
RSPO

Appendix 2 List of prevailing applicable regulations and some supporting guidelines

which used as references in the identification process of HCV and SIA study.

appointment status of forest areas.

No |List / Type of Reference Details
Status of vulnerability according to the World cR Critically Endagerd
1. |Conservation Union (IUCN), 2009 EN Endangered
» Jhonservation sme , vu Vulnerable
NT: Near threatened
App. I list of all plants species and
animals which are prohibited
2 Status in terms of trade of world’s wild fauna and flora an ney traded
(CITES), 2009 App. II list of species that trading
required rules to diminish the
threats of extinction.
RI State Legislation (Acts):
1931 Dierenbeschermings Ordinance (Wild Animals ae, as
Protection Ordinance) / 1931 Wildlife protection
1970 Decree of Minister of Agriculture, No. ae, as
421/Kpts/Unv/8/1970 Wildlife protection
1973 Decree of Minister of Agriculture, no 66/Kpts / ae, as
Um/2/ 1973 Wildlife protection
1977 Decree of Minister of Agriculture, No. ae, as
3. 90/Kpts/Um/2/1977 Wildlife protection
1978 Decree of Minister of Agriculture, No. 327 / ae, as
Kpts / Um/3/1978 Wildlife protection
1979 Decree of Minister of Agriculture No. 247 / ae, as
Kpts/Um/4/1979 Wildlife protection
1980 Decree of Minister of Agriculture, No. 716 / ae, as
Kpts/Um/10/1980 Wildlife protection
1999 Government Regulation No. 7 of 1999 Wildlife protection
Government Regulation, PU 63/1993 PU Determination width of the river riparian
Map of TGHK Forest Land Use Agreement) and To determine the status of an area whether
4. |government’s official documents concerning the

or not in the protected areas.

Latest reversion 5 May 2010

Page 31 of 34
RSPO

Appendix 3 Notes of Important Results of Focus Group Discussion (FGD)

Focus Group Discussion

Society

Facilitator Team : Dwi Rahmad Muhtaman, Wibowo Agung Djadmiko,
Robert Horaliman Sinaga, Yunus Bahar, Andri Novi

Manajement Team : Jisamsu S, Safrudin, Robin, Imron.

Place : Meeting Room, Tumbang Titi Lama — Sub District Office.

Day & Date: : Friday, on 08" October 2010

Agenda :

1. Opening

2. Consultation

3. Closing

Process :

1. Opening.

Opening ceremony by Bapak Jisamsu, Coordinator / Musim Mas Group Survey Manager,
He explained that Musim Mas is the first company which is obtained RSPO certification
and commitment with RSPO procedure and bring to heel with all law obtained. Continous
by Head of Sub-District. He explained objective of survey / assessment is for first collect
of data and not for market of land / operational, social and conservation survey /
assessment. Be provided that community citizen can help with giving information where
areas must be conservationed, certain ascertainable about region status, funeral, public
garden. Continous by Bapak Dwi Rahmad Muhtaman from Aksenta. He explained about
survey / assessment, there are (1) Mapping (see land cover area), (2) Soil Survey, (3)
Social survey / Assessment (history, bread and butter) and (4) Conservation Survey (place
where must be protected).

2. Consultation

¢ Citizen from Aur Gading Village :
- Why the invitation letter not arrive to community and head of village.
- Why just Aur Gading village have been survey, whereas another area in
Sukadamai village or Jelayan village not been survey.
- Community disappointed, cause in here any local custom and in village so any
head of cutom. Community of Aur Gading village explain that 100% reject.

Latest reversion 5 May 2010 Page 32 of 34
RSPO

Indicate community field have been extractive, but unknow about sacred area or
no.

Socialization be absent beforehand to citizen. Socialization to village after doing
survey. Aur Gading village not yet to give allow to doing survey, it must be
socialization beforehand in Aur Gading village.

When pioneering worked, why enclave and Sub-District office is include to
permitted area PT Mentari Pratama ?

¢ Head of Sub-District Tumbang Titi answering :

Element of Sub-District Council be present.

Please, dont wiseacre. About with head of village, second village after Batu Tajam
village. We claimed be present, in Batu Tajam village too. It turn out in Aur
gading village.

This is natural matter, must be honestly when explain positive matter and be
completed information. The community have character to give information, and
dont told selling the our land. In Aur Gading village have loaded with rubber
plantation.

Why Aur Gading village always, the tradition must be follow, cause this is second
time. Aur Gading village is not only have by head of village. Consultant must
consultation with traditional only. Local custom must be inform. That information
is natural and legal.

¢ Information from Batu Tajam I Village

¢ Information from Jelayan Village

Lakau muda (bawas), already do pioneering work by young man, as LPM
members not any continue from Head of village. Want to ask, the result is have
been finish 100%, at the same time village boundary and soil element.

Productive land 85%, non-productive 15%, many big stone and bi timber. Nothing
else areal be planted.
Dayak people stay in tradition, rubber having fungtion, forest having fungtion as

tradicional medicine substance product.

Jelayan village sugestidn partisipative survey. Agreement reached, | week village
meeting, informed to community. If any invest its mean believed. Agreement by
together not yet to final. Sugestion to re-survey

Latest reversion 5 May 2010 Page 33 of 34
RSPO

¢ Head of Sub-District Tumbang Titi answering

Getting information if land no suitable, company never planting oil palm.
Participating survey is needed.

¢ Patimura, Aur Gading Village

It same with sozialitation from PT Benua Indah when opened.

Army of Republic Indonesian request citizen to over land, SKT not be valid.
Citizen have been trauma with like this companies.

Citizen request for villages not be survey.

¢ Yohanes, Aur Gading Village

As head of sub-village accountable for carry the citizen voice.

For collide with Local custom to be continued.

Citizen still refusing and more to choose condition like present, land planting
with the rubber.

Propose to help with head of village in order to appear head of sub-district.
Proposed survey team for move to another location and Aur gading village
release from survey activity.

Aur Gading village have small surroundings.

Pleased survey team to survey beforehand in Sukadamai village.

¢ Head of Well Regulated in Sub-District, Ardi Oyong

Over there is empty, Rubber Forest. Solving Sub-District, cause far to banked the
control. Serengkah Village, Beringin Rayo Village, Tradition community. Hijau
Wana Pesaguan, include through village.

All ethnic groups have different local custom.

Might not community had a hunch that all company doing not same.

Head of Sub-District not present it not means nothing Sub-District.

Propose to community to more patient and look at presentation Map and HPW.

¢ Head of Sub-District Tumbang Titi

Propose to advice public more large in every village.

¢ Markus, Aur Gading Village

Head of village not confirmed with his citizen, whereas the citizen become
confused.

3. Closing

Latest reversion 5 May 2010 Page 34 of 34
